UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 22, 2010 COGO GROUP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-02642 52-0466460 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (IRS Employer IdentificationNo.) Room 10001, Tower C, Skyworth Building, High-Tech Industrial Park, Nanshan, Shenzhen 518057, PRC (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: 011-86-755-267-43210 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Cogo Group, Inc. (the “Company”) held its annual meeting of stockholders on December 22, 2010 (the “Annual Meeting”).There were 35,326,447 shares of common stock entitled to be voted, and 32,254,687 shares present in person or by proxy, at the Annual Meeting. Three items of business were acted upon by stockholders at the Annual Meeting. The voting results are as follows: 1. Election of Directors. Stockholders elected all of the Company’s nominees for director for one-year terms expiring on the date of the Annual Meeting in 2011. Votes For Withheld Broker Non-Votes Jeffrey Kang Frank Zheng Q.Y. Ma JP Gan George Mao 2. Approval of the Company’s Independent Accountants. Stockholders ratified the appointment of KPMG as the Company’s independent accountants for 2010. Votes For VotesAgainst Abstentions Broker Non-Votes 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COGO GROUP, INC. Dated:December 27, 2010 By: /s/Frank Zheng Name: Frank Zheng Title:Chief Financial Officer 3
